338 F.2d 21
William M. O'KEEFFE, Deputy Commissioner, United States Department of Labor, Appellant,v.UNITED STATES FIDELITY & GUARANTY COMPANY, and Gibbs Corporation, Appellees.
No. 21246.
United States Court of Appeals Fifth Circuit.
October 29, 1964.

Robert V. Zener, Washington, D. C., James H. Walsh, Jacksonville, Fla., John W. Douglas, Asst. Atty. Gen., Edward F. Boardman, U. S. Atty., Morton Hollander, Attorney, Department of Justice, Washington, D. C., for appellant.
Harry T. Gray, Jacksonville, Fla., Francis P. Conroy, Delbridge L. Gibbs, George Stelljes, Jr., Jacksonville, Fla., Marks, Gray, Yates, Conroy & Gibbs, Jacksonville, Fla., of counsel, for appellees.
Before JONES and GEWIN, Circuit Judges, and ESTES, District Judge.
PER CURIAM.


1
The district court correctly held that the claim to compensation by a maritime employee was barred by the limitation provision of 33 U.S.C.A. § 922. The judgment of the district court is


2
Affirmed.